DETAILED ACTION
The instant application having Application No. 16/754047 filed on 04/06/2020 is presented for examination by the examiner.

Claims 1-6, 9-16, 18, 19, 21, 22, 24 and 25 are pending. Claims 7, 8, 17, 20, 23 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation “the first connectivity type”. However, there is insufficient antecedent base for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-16, 18, 19, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for non-3GPP accesses (Release 15)”, March, 2018. (From Applicant’s IDS)

As per claim 1, 3GPP discloses “An apparatus comprising: a transceiver that communicates with one or more non-3GPP access networks; and a processor that: creates a first list of available public land mobile networks (“PLMNs”), connectable via non-3GPP access networks, wherein the first list indicates one or more trusted connectivity types supported for each PLMN;” [(p.70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set,] “selects a first PLMN and a first trusted connectivity type supported by the first PLMN;” [(p.70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set,] “creates a second list of available non-3GPP access networks; selects a first non-3GPP access network,” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes / capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.] “wherein the first non-3GPP access network is a highest priority available non-3GPP network that supports the first trusted connectivity type to the first PLMN; and begins a connectivity procedure with the first PLMN using the first trusted connectivity type over the first non-3GPP access network” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes / capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.]

As per claim 2, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein creating the first list of comprises: discovering a plurality of available non-3GPP access networks; determining, for each available non-3GPP access network, a set of connectable PLMNs and one or more trusted connectivity types supported by each connectable PLMN in the set” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.]

As per claim 3, 3GPP discloses “The apparatus of claim 2,”as [see rejection of claim 2.] “wherein discovering the plurality of available non-3GPP access networks occurs in response to the processor determining to register with a PLMN via non-3GPP access” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.]

As per claim 5, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein beginning a connectivity procedure with the first PLMN using the first trusted connectivity type comprises initiating a first type of registration procedure over the first non-3GPP access, wherein the first type of registration procedure is based on the first trusted connectivity type” [(p. 70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set, it indicates that the home operator prefers the UE to establish PDN connections over WLAN by using the applicable S2a procedures specified in clause 16. In this case, when the UE attempts to select a WLAN and determines that a PDN connection will be required over this WLAN, the UE shall attempt to select a WLAN that supports S2a connectivity unless other procedures are applicable for this PDN connection (e.g. S2b or S2c procedures).]

As per claim 6, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein creating the second list comprises: discovering a plurality of available non-3GPP access networks; and ordering the plurality of non-3GPP access networks into a prioritized list based on a set of wireless local area network selection policy (“WLANSP”) rules” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes / capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs (e.g. WLAN-3 in the example shown above).]

As per claim 9, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein selecting the first trusted connectivity type is based on at least one of: a capability of the apparatus, a configuration of the apparatus, and one or more operating parameters of the plurality of available non-3GPP access networks” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.]

As per claim 10, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein beginning a connectivity procedure with the first PLMN using the first trusted connectivity type comprises attaching to an evolved packet core (“EPC”) network in the first PLMN via a trusted wireless local area network (“WLAN”) access gateway in the first non-3GPP access network” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.]

As per claim 11, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein beginning a connectivity procedure with the first PLMN using the first trusted connectivity type comprises registering with a fifth-generation core (“5GC”) network in the first PLMN via a trusted non-3GPP gateway function (“TNGF”) in the first non-3GPP access network” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs.]

As per claim 12, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein the processor connects to the first PLMN using connectivity over untrusted non-3GPP access, in response to the first list of available PLMNs not containing the first PLMN” [(p.71), If the UE does not discover a WLAN that supports S2a connectivity, or the UE does not decide to select a WLAN that supports S2a connectivity, then from the prioritized list constructed in the previous step the UE shall select the most preferred WLAN without considering its capability to support S2a connectivity.]

As per claim 13, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein the processor connects to the first PLMN using a second trusted connectivity type in response to the first list of available PLMNs indicating that a second trusted connectivity type is only supported for the first PLMN, where the second trusted connectivity type being different than the first trusted connectivity type” [(p. 70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set, it indicates that the home operator prefers the UE to establish PDN connections over WLAN by using the applicable S2a procedures specified in clause 16. In this case, when the UE attempts to select a WLAN and determines that a PDN connection will be required over this WLAN, the UE shall attempt to select a WLAN that supports S2a connectivity unless other procedures are applicable for this PDN connection (e.g. S2b or S2c procedures).]

As per claim 14, 3GPP discloses “The apparatus of claim 1,”as [see rejection of claim 1.] “wherein the processor further: determines that the connection to the first PLMN using the first trusted connectivity type does not support a first type of service; and begins a connectivity procedure to the first PLMN using the second trusted connectivity type” [(p. 70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set, it indicates that the home operator prefers the UE to establish PDN connections over WLAN by using the applicable S2a procedures specified in clause 16. In this case, when the UE attempts to select a WLAN and determines that a PDN connection will be required over this WLAN, the UE shall attempt to select a WLAN that supports S2a connectivity unless other procedures are applicable for this PDN connection (e.g. S2b or S2c procedures).]

As per claim 15, 3GPP discloses “An apparatus comprising: a transceiver that communicates with one or more non-3GPP access networks; and” [(p. 70), advertised by a WLAN indicates the PLMNs that interwork with the WLAN selects a first public land mobile network (“PLMN”)] “creates a first list of available non-3GPP access networks;” [(p. 70), The UE shall be able to discover WLANs that support emergency services.] “determines whether one or more non-3GPP access networks in the first list support a connection to the first PLMN using at least one trusted connectivity type from a set of trusted connectivity types;” [(p. 70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set, it indicates that the home operator prefers the UE to establish PDN connections over WLAN by using the applicable S2a procedures specified in clause 16. In this case, when the UE attempts to select a WLAN and determines that a PDN connection will be required over this WLAN, the UE shall attempt to select a WLAN that supports S2a connectivity unless other procedures are applicable for this PDN connection (e.g. S2b or S2c procedures).] “selects a first non-3GPP access network from the first list in response to at least one available non-3GPP access network supporting a connection to the first PLMN using at least one trusted connectivity type from the set of trusted connectivity types,” [(p. 70), The UE may decide to select a WLAN that supports S2a connectivity to HPLMN, RPLMN or both HPLMN and RPLMN. When the "S2a connectivity preference" is set, it indicates that the home operator prefers the UE to establish PDN connections over WLAN by using the applicable S2a procedures specified in clause 16. In this case, when the UE attempts to select a WLAN and determines that a PDN connection will be required over this WLAN, the UE shall attempt to select a WLAN that supports S2a connectivity unless other procedures are applicable for this PDN connection (e.g. S2b or S2c procedures).] “wherein the first non-3GPP access network is a highest priority non-3GPP access network that supports a connection to the first PLMN using at least one trusted connectivity type from the set of trusted connectivity types;” [(p. 70), Step 1: The UE constructs a prioritized list of the available WLANs by discovering the available WLANs and comparing their attributes / capabilities against the groups of selection criteria in the active WLANSP rule. If the UE requests emergency services, the prioritized list shall only contain available WLANs that support emergency services. (p. 71) Step 2: If the UE decides to select a WLAN that supports S2a connectivity to one or more PLMNs (as specified above), then from the prioritized list constructed in the previous step the UE shall select the highest priority WLAN that support S2a connectivity to these PLMNs (e.g. WLAN-3 in the example shown above).] “selects a second non-3GPP access network from the first list in response to no available non-3GPP access network supporting a connection to the first PLMN using at least one trusted connectivity type from the set of trusted connectivity types,” [(p. 71), If the UE does not discover a WLAN that supports S2a connectivity, or the UE does not decide to select a WLAN that supports S2a connectivity, then from the prioritized list constructed in the previous step the UE shall select the most preferred WLAN without considering its capability to support S2a connectivity.] “wherein the second non-3GPP access network is a highest priority non-3GPP access network in the first list of available non-3GPP access networks; and begins a connectivity procedure with the first PLMN over the selected non-3GPP access network using a first connectivity type” [(p. 71), If the UE does not discover a WLAN that supports S2a connectivity, or the UE does not decide to select a WLAN that supports S2a connectivity, then from the prioritized list constructed in the previous step the UE shall select the most preferred WLAN without considering its capability to support S2a connectivity.]

As per claim 16, as [see rejection of claim 2.]
As per claim 18, as [see rejection of claim 5.]
As per claim 19, as [see rejection of claim 6.]
As per claim 22, as [see rejection of claim 9.]
As per claim 24, as [see rejection of claim 11.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for non-3GPP accesses (Release 15)”, March, 2018 in view of Kim et al. (US 2014/0204903 A1).

As per claim 4, 3GPP discloses “The apparatus of claim 2,” as [see rejection of claim 2.] 
3GPP does not disclose “wherein determining the set of connectable PLMNs and the one or more trusted connectivity types supported by each connectable PLMN in the set comprises using an access network query protocol to acquire a list of PLMNs connectable via each available non-3GPP access network and the trusted connectivity types supported for each PLMN in the list”.

However, Kim discloses “wherein determining the set of connectable PLMNs and the one or more trusted connectivity types supported by each connectable PLMN in the set comprises using an access network query protocol to acquire a list of PLMNs connectable via each available non-3GPP access network and the trusted connectivity types supported for each PLMN in the list” as [(par. 0026), In detail, the UE 10 provides only SSID information in order to select the AP in a 3GPP network in prior art. According to 3GPP release 11, AP selection, that is, WLAN selection has been developed aiming at selecting a public land mobile network (PLMN). As a result, the UE 10 receives SSIDs broadcasted from the APs 40a and 40b to create an available list and thereafter, accesses respective APs in order of the SSIDs selected by comparing a preference list stored in advance and information on the created list and reads PLMN list information supported by the APs. The PLMN information is also compared with a preference PLMN list to select a PLMN having the highest preference. When the PLMN selection is completed, the AP is accessed by using the corresponding SSID to access the corresponding PLMN.]

3GPP and Kim et al. (US 2014/0204903 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into 3GPP’s teaching. The motivation for making the above modification would be to allow a UE 10 receives SSIDs broadcasted from the APs 40a and 40b to create an available list and thereafter, accesses respective APs in order of the SSIDs selected by comparing a preference list stored in advance and information on the created list and reads PLMN list information supported by the APs. (Kim, par. 0026)

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for non-3GPP accesses (Release 15)”, March, 2018 in view of KADIRI et al. (US 2019/0288909 A1).

As per claim 21, 3GPP discloses “The apparatus of claim 15,” as [see rejection of claim 15.] 
3GPP does not explicitly disclose “wherein the set of trusted connectivity types comprises at least a first trusted connectivity type for connecting to an evolved packet core in the first PLMN and a second trusted connectivity type for connecting to a fifth-generation packet core in the first PLMN”.

However, KADIRI discloses “wherein the set of trusted connectivity types comprises at least a first trusted connectivity type for connecting to an evolved packet core in the first PLMN and a second trusted connectivity type for connecting to a fifth-generation packet core in the first PLMN” as [(par. 0060), in NR or 5G system architectures, a PLMN can be connected to multiple core networks. For example, a PLMN can be connected to at least one of a 4G core network (e.g., Evolved Packet Core (EPC) network), or 5G core network (e.g., NR or Next Generation Core Network) or both.]

3GPP and KADIRI et al. (US 2019/0288909 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate KADIRI’s teaching into 3GPP’s teaching. The motivation for making the above modification would be to allow a PLMN to be connected to multiple core networks. (KADIRI, par. 0060)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for non-3GPP accesses (Release 15)”, March, 2018 in view of Buckley et al. (US 2017/0135031 A1).

As per claim 25, 3GPP discloses “The apparatus of claim 15,” as [see rejection of claim 15.] 
3GPP does not explicitly disclose “wherein beginning a connectivity procedure with the first PLMN over the selected non-3GPP access network using the first connectivity type comprises selecting an ePDG or N3IWF in the first PLMN and registering with the first PLMN via the selected ePDG or N3IWF”.

However, Buckley discloses “wherein beginning a connectivity procedure with the first PLMN over the selected non-3GPP access network using the first connectivity type comprises selecting an ePDG or N3IWF in the first PLMN and registering with the first PLMN via the selected ePDG or N3IWF” as [(par. 0091), Network Node #1 604 receives Message#1, optionally containing the “UE request capabilities,” and determines if the UE 602 should select an ePDG in a specific PLMN (such as a current PLMN, a PLMN in which the MME is located, the PLMN named in the Attach Request, a VPLMN, P-GW 606, etc.) in the event the UE attempts to use or uses untrusted WLAN access (e.g., with S2b, the UE wishes to establish an Internet Key Exchange (IKE or IKEv2) security association.]

3GPP and Buckley et al. (US 2017/0135031 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buckley’s teaching into 3GPP’s teaching. The motivation for making the above modification would be to allow a Network Node to receive information containing the “UE request capabilities,” and determines if the UE should select an ePDG in a specific PLMN. (Buckley, par. 0091)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463